Name: 85/170/EEC: Commission Decision of 14 February 1985 repealing and replacing Commission Decision 82/781/EEC establishing that the apparatus described as 'Varian - Automated Auger Microprobe, model 981-2850', 'PHI - Vacuum Console, model 60', 'PHI - Transfer Probe, model 160-661' and 'PHI - Specimen Fracture Attachment, model 10-520' may not be imported free of import duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering;  iron, steel and other metal industries
 Date Published: 1985-03-05

 Avis juridique important|31985D017085/170/EEC: Commission Decision of 14 February 1985 repealing and replacing Commission Decision 82/781/EEC establishing that the apparatus described as 'Varian - Automated Auger Microprobe, model 981-2850', 'PHI - Vacuum Console, model 60', 'PHI - Transfer Probe, model 160-661' and 'PHI - Specimen Fracture Attachment, model 10-520' may not be imported free of import duties Official Journal L 064 , 05/03/1985 P. 0021 - 0021*****COMMISSION DECISION of 14 February 1985 repealing and replacing Commission Decision 82/781/EEC establishing that the apparatus described as 'Varian - Automated Auger Microprobe, model 981-2850', 'PHI - Vacuum Console, model 60', 'PHI - Transfer Probe, model 160-661' and 'PHI - Specimen Fracture Attachment, model 10-520' may not be imported free of import duties (85/170/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (1), Having regard to Commission Regulation (EEC) No 2290/83 of 29 July 1983 laying down provisions for the implementation of Articles 50 to 59 of Regulation (EEC) No 918/83 (2), and in particular Article 7 thereof, Whereas, by Decision 82/781/EEC (3), the Commission decided that the apparatus described as 'Varian - Automated Auger Microprobe, model 981-2850', 'PHI - Vacuum Console, model 60', 'PHI - Transfer Probe, model 160-661' and 'PHI - Specimen Fracture Attachment, model 10-520' could not be imported free of Common Customs Tariff duties on the grounds that apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, were currently being manufactured in the Community; whereas this applied, in particular, to the apparatus 'Escalab 500' manufactured by VG Scientific Ltd, the Birches, Industrial Estate, Imberhorne Lane, East Grinstead, Sussex, United Kingdom; Whereas that Decision was adopted after consultation of the Group of Experts, as provided for under Community rules; whereas, in the light of new information brought to the notice of this group, it has been confirmed that duty-free admission of the abovementioned apparatus was not justified; whereas, rather, the reference to the abovementioned apparatus 'Escalab 500' should be replaced by a reference to the apparatus 'MA 500' which was also being manufactured in the Community at the time of ordering of the apparatus described as 'Varian - Automated Auger Microprobe, model 981-2850', 'PHI - Vacuum Console, model 60', 'PHI - Transfer Probe, model 160'-661' and 'PHI - Specimen Fracture Attachment, model 10-520' and capable of being used for the same purposes, Whereas Decision 82/781/EEC should therefore be repealed and replaced by the present Decision, HAS ADOPTED THIS DECISION: Article 1 1. The apparatus described as 'Varian - Automated Auger Microprobe, model 981-2850', 'PHI - Vacuum Console, model 60', 'PHI - Transfer Probe, model 160-661' and 'PHI - Specimen Fracture Attachment, model 10-520', which are the subject of an application by the Federal Republic of Germany of 20 April 1982, may not be imported free of import duties. 2. Decision 82/781/EEC is hereby repealed and replaced by the present Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 February 1985. For the Commission COCKFIELD Vice-President (1) OJ No L 105, 23. 4. 1983, p. 1. (2) OJ No L 220, 11. 8. 1983, p. 20. (3) OJ No L 325, 20. 11. 1982, p. 25.